Title: To James Madison from Thomas Jefferson, 25 August 1805
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Aug. 25. 05
          
          I confess that the inclosed letter from General Turreau excites in me both jealousy & offence, in undertaking, & without apology, to say in what manner we are to recieve & treat Moreau within our own country. Had Turreau been here longer he would have known that the National authority pays honors to no foreigner, that the state authorities, municipalities & individuals, are free to render whatever they please, voluntarily, & free from restraint by us; & he ought to know that no part of the criminal sentence of another country can have any effect here. The style of that government in the Spanish business, was calculated to excite indignation: but it was a case in which that might have done injury. But the present is a case which would justify some notice in order to let them understand we are not of those powers who will recieve & execute mandates. I think the answer should shew independance as well as friendship. I am anxious to recieve the opinions of our brethren after their view & consideration of the Spanish papers. I am strongly impressed with a belief of hostile & treacherous intentions against us on the part of France, and that we should lose no time in securing something more than a neutral friendship from England.
          
          Not having heard from you for some posts, I have had a hope you were on the road, & consequently that mrs Madison was reestablished. We are now in want of rain, having had none within the last ten days. In your quarter I am afraid they have been much longer without it. We hear great complaints from F. Walker’s, Lindsay’s Maury’s etc of drought. Accept affectionate salutations & assurances of constant friendship.
          
            P.S. I suppose Kuhn at Genoa should have new credentials.
          
          
            Th:Jefferson
          
        